Order, Supreme Court, New York County (Harold B. Beeler, J.), entered on or about July 9, 2003, which, to the extent appealed from, denied defendant’s motion to dismiss the complaint for legal insufficiency and granted plaintiffs’ cross motion to amend their pleadings and bill of particulars, unanimously affirmed, without costs.
Plaintiff Kenneth Thompson, an employee of a subcontractor performing work on defendant’s property, alleged that he was seriously injured when he tripped over debris after descending a ladder. Defendant moved to dismiss on the ground that the complaint failed to specify in sufficient detail the precise location of the accident. The complaint was entitled to liberal *265construction. Any shortcomings in the pleadings were correctable by amendment, and defendant failed to demonstrate prejudice thereby, notwithstanding the passage of time. Concur— Nardelli, J.P., Andrias, Sullivan and Ellerin, JJ.